Order entered January 14, 2013




                                         In The
                                 QI:ourt of ~peal~
                        jfiftb iJBisttitt of ~exa~ at iDalia~
                                  No. 05-13-00043-CV

                       IN RE JOHN MICHAEL DAISY, Relator


             On Original Proceeding from the Criminal District Court No. 7
                                Dallas County, Texas
                       Trial Court Cause No. W09-54947-Y(A)

                                       ORDER
                      Before Justices Moseley, Francis, and Fillmore

      Based on the Court's opinion of this date, we DENY relator's petition for writ of

mandamus. We ORDER that relator bear the cost of this mandamus proceeding.




                                                  Is/   ROBERT F. FILLMORE
                                                        JUSTICE